
	
		III
		111th CONGRESS
		2d Session
		S. RES. 275
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2009
			Mr. Kerry (for himself
			 and Mr. Kirk) submitted the following
			 resolution; which was referred to the Committee on Energy and Natural
			 Resources
		
		
			January 28, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		
			May 7, 2010
			Considered and agreed to
		
		RESOLUTION
		Honoring the Minute Man National Historical
		  Park on the occasion of its 50th anniversary.
	
	
		Whereas, since September 21, 1959, Minute Man National
			 Historical Park has preserved key sites where the first battles of the American
			 Revolutionary War occurred, and educated millions of people in the United
			 States about the extraordinary events that led to the birth of the United
			 States and the ideals embodied in the courageous actions that led to such
			 events;
		Whereas Minute Man National Historical Park encompasses
			 more than 1,000 acres in the historic communities of Lexington, Lincoln, and
			 Concord that were at the center of the American Revolution;
		Whereas the events, places, and people recognized by the
			 Minute Man National Historical Park have become enduring testaments to the
			 values of the people of the United States and are among the most celebrated and
			 cherished symbols in the history of the United States;
		Whereas the Minute Man National Historical Park includes
			 multiple sites and vistas along the route from Boston to Concord, known as the
			 Battle Road, where American militia and British soldiers fought
			 several times on April 19, 1775;
		Whereas American militia were first ordered to return
			 British fire at Concord’s North Bridge, a heroic action commemorated by the
			 United States poet Ralph Waldo Emerson in his poem The Concord
			 Hymn as the “shot heard round the world”;
		Whereas the park celebrates the legendary “midnight ride”
			 of Paul Revere on April 18, 1775, that warned American colonists that British
			 soldiers were marching to Concord to destroy key military stores; and
		Whereas more than 1,000,000 people from States across the
			 United States and from around the world visit Minute Man National Historical
			 Park each year to learn about the role that the New England communities of
			 Lexington, Lincoln, and Concord played in the American Revolution: Now,
			 therefore, be it
		
	
		that it is the sense of the Senate
			 that—
			(1)Minute Man
			 National Historical Park serves an essential role in preserving the sites and
			 vistas in New England where the American Revolution began and in educating the
			 public about these historic events;
			(2)Minute Man National Historical Park honors
			 and commemorates the ideals of democracy, liberty, and freedom that are the
			 foundation of the United States and sources of inspiration for people
			 everywhere; and
			(3)the creation of
			 Minute Man National Historical Park 50 years ago represents a remarkable
			 achievement that continues to benefit the people of the United States, to
			 preserve the proud legacy of the American Revolution, and to serve as an
			 enduring resource for future generations.
			
